Citation Nr: 0105986	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 709	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force during the Korean Conflict from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals from 
a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that determination, the RO denied the claim 
seeking service connection for bilateral hearing loss.  The 
appellant disagreed with the rating decision and this appeal 
ensured.

FINDING OF FACT

The evidence is at least in equipoise as to whether current 
bilateral hearing loss is related to the appellant's in-
service exposure to noise.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12. Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service records indicate that the claimant worked as a radio 
operator during the Korean Conflict.  His service records 
also indicate that he served on an Air Force base and was 
exposed to aircraft noise.  During his last two years of 
military service, he worked in personnel and, thus, he was 
not exposed to significant noise during that time period.  In 
addition, the record does not indicate that the appellant had 
hobbies or participated in recreational activities that 
exposed him to excessive noise on a regular basis.   

Current medical records reflect that the appellant has 
reported intermittent tinnitus, but he added that it has not 
interfered with his ability to function.  However, he has 
complained of gradual hearing loss as a result of service 
connection noise exposure since at least 1955, particularly 
regarding his left ear.  He stated that he sought treatment 
for his hearing loss during the 1950s and 1960s, but there is 
no evidence regarding his hearing loss treatment prior to 
1992.  However, in 1992, after testing, he was found to have 
bilateral hearing loss. 

In cases before the Board regarding entitlement to service 
connection for an impaired hearing disability, Disability Due 
to Impaired Hearing, 38 C.F.R. § 3.385 (2000), defines the 
level of hearing which must be clinically established in 
order to classify the impaired hearing as a disability for 
which service connection can be granted.  The Board is bound 
by this regulation.  38 U.S.C.A. § 7104(c) (West 1991).  
Impaired hearing shall be considered a disability when: the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Hearing 
examinations conducted in June 1999, January 1998, and 
January 1992 establish that the appellant experiences hearing 
loss at an impaired level as defined by the regulations.

On the authorized audiological evaluation in June 1999, pure 
tone thresholds, in 



decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
55
60
LEFT
40
55
55
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 76 percent in the left ear.

On the authorized audiological evaluation in January 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
65
LEFT
45
50
60
---
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 in the left ear.

On the authorized audiological evaluation in January 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
55
50
LEFT
40
50
55
65
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

Thus, based on these examinations, it is clear that the 
appellant has a current disability in terms of bilateral 
hearing loss.

However, evidence establishing an in-service hearing loss and 
a nexus between his current disability with an in-service 
hearing loss is not readily apparent.  Even so, there is 
evidence to indicate that the appellant was exposed to 
significant noise while in-service that might well have 
affected his hearing.  Thus, it is necessary to reflect on 
the balance of the positive and the negative evidence.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) ("a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.").  On the question as to 
whether the current hearing loss is related to his in-service 
noise exposure, the evidence is in relative equipoise.

In June 1999, a VA physician opined that some of the 
appellant's hearing loss may probably well be related to his 
in-service noise exposure, but he added that the exact 
percentage of hearing loss was impossible to determine since 
there were no hearing tests prior to 1992, other than whisper 
tests.  The VA physician diagnosed him with bilateral 
sensorineural hearing loss with no congenital abnormality 
involving the ears.  The physician also stated that the 
appellant's hearing loss could be caused by presbycusis and 
inherited forms of hearing loss.  This evidence establishes 
that there is a reasonable basis that one may raise 
reasonable doubt that the appellant's hearing loss incurred 
as a result of excessive noise exposure in service.

Furthermore, there is evidence that the appellant was exposed 
to excessive noise while he served on active service.  The 
appellant stated that he has experienced gradual hearing loss 
since at least 1955 and he did not exaggerate his claim of 
disability regarding his complaints of tinnitus.  Current 
medical records indicate that the appellant wears a hearing 
aid.  Even so, there is evidence that the hearing loss could 
be inherited, as stated in the medical evidence, and there is 
no evidence of hearing examinations until 1992 in which he 
could definitively establish a nexus between a current 
disability and an in-service hearing loss condition.

Hence, the Board points out that it is the consistent and 
mandated policy of VA that, where there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a matter, 
the benefit of the doubt in resolving each such issue is to 
be given the veteran.  38 U.S.C.A. § 5107(b) (West 1991).

Therefore, upon the balance of the evidence, the benefit of 
the doubt is given to the appellant for his claim of service 
connection for bilateral hearing loss.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

